 In the Matter of CONSOLIDATED STEEL CORPORATIONandLos ANGELESMETAL TRADES COUNCILCase No. 2-1-R-.3023.-Decided January 2,1946Messrs. AlfredWrightandHarold F. Collins,of Los Angeles,Calif., for the Company.Mr. David Sokol,of Los Angeles, Calif., for the Union.Mr. Charles B. Slaughter,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Los Angeles Metal Trades Council,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of ConsolidatedSteel Corporation,' Shipbuilding Division,Wilmington, California,herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before GeorgeH. O'Brien, Trial Examiner.Said hearing was held at Los Angeles,California, on the 25th day of October 1945.The Company and theUnion appeared and participated.Both parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The TrialExaminer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYConsolidated Steel Corporation is a California corporation engagedin the production and repair of seagoing vessels at its Wilmington,' The petitionwas amendedat thehearing to show the correct name of the Companyas stated above.65 N. L. R. B., No. 94.563 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDCalifornia, shipyard.During the year ending December 31, 1944,the Company purchased steel, pipes, fittings, cable, and other mate-rials amounting in value to more than $15,000,000.Practically allof these purchases were made outside the State of California.Dur-ing the dame period it delivered to various agencies of the UnitedStates Government ships amounting in value to more than $109,-000,000.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDLos Angeles Metal Trades Council, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membershipemploybas of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of inspectors at the Company'sWilmington, California, yard, until the Union has been certified bythe Boardin anappropriate unit 2A statement of a Board agent, received in evidence at the hearing,indicates that the Union represents a substantial number of employeesin the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that "all production inspectors except for thechief inspector and assistant chief inspectors at the Company's ship-building division" constitute a unit appropriate for collective bar-gaining .4The Company took no position as to the appropriate unit.The Company presently employs about, 126 production inspectorswho are directly responsible to one Chief Inspector and three AssistantChief Inspectors.Their duties are to inspect all materials, fabri-cated parts, sections, and completed work on ships under constructionor being repaired.They must see that the material received by theyard is in proper condition, that it meets specifications, and that it isthe part or piece ordered.With regard to work performed in the2The production and maintenance employees at the Wilmington,California, yard arerepresented by Petitioner and have a contract with the Company.s A Field Examiner for the Board reported that the Union submitted 59 authorizationfor representation cards ; that all the names appearing on the cards were listed on theCompany's pay roll of August 24, 1945, which contained the names of 126 employees inthe appropriate unit, and that the cards bore dates in June, July and August of 1945.4The petition was amended at the hearing to define the proposed unit as above stated. CONSOLIDATED STEEL CORPORATION565yard they must see that it meets the specifications of the AmericanBureau of Shipping, the United States Maritime Commission, and anyother inspection agency that is charged with seeing that the work isproperly done.In the main, inspectors are recruited from the trades or crafts whosework they inspect.They are stationed in every department of theyard and work very closely with the production superintendents andforemen.Their principal duty is immediately to report to the su-perintendent or foreman in charge of production any defective work-manship or material.They have no authority to stop any work andno authority over any workman.They also make daily writtenreports to the Chief Inspector.We find, therefore, that all production inspectors at the Wilmington,California, shipyard of Consolidated Steel Corporation, excludingthe Chief Inspector, the Assistant Chief Inspectors, and all other su-pervisory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, and all other employees, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Consolidated SteelCorporation, Shipbuilding Division,Washington, California, ship-yard, an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theTwenty-first Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11,of said Rules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay- 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDroll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not they desireto be represented by Los Angeles Metal Trades Council, affiliated withthe American Federation of Labor, for the purposes of collectivebargaining.